         Case 1:17-cv-07374-DAB Document 60 Filed 09/13/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



L & LEUNG LEATHER WEAR LIMITED,                              17 Civ. 7374 (DAB)

                       Plaintiff,

       -against-                                             NOTICE OF MOTION

COLLECTION XIIX LTD. et al.,

                       Defendants.



       PLEASE TAKE NOTICE that upon the accompanying Declaration of Elizabeth E. Viele, dated

September 13, 2019 and the exhibits annexed thereto, the Declaration of Lisa Nunziata, dated September

12, 2019, the Declaration of Alan Etkin, dated September 13, 2019, the Memorandum of Law, and upon

all of the prior pleadings and proceedings had herein, Defendants Collection XIIX Ltd. and Lisa

Nunziata, by their undersigned attorneys, Fox Rothschild LLP, shall move before this Court, before the

Honorable Deborah A. Batts, at the United States Courthouse located at 500 Pearl Street, New York,

New York, for an Order dismissing the action pursuant to New York General Business Corporation Law

§ 1312, Federal Rules of Civil Procedure 17(b), 12(b)(1) and 12(b)(6); and any such further relief that

the Court deems necessary.


       PLEASE TAKE FURTHER NOTICE that any opposition papers shall be served within

twenty (20) days of this date, and any reply papers shall be served within ten (10) days of the filing of

Plaintiff’s opposition, in accordance with the Court’s order dated August 15, 2019 [ECF No. 58].
        Case 1:17-cv-07374-DAB Document 60 Filed 09/13/19 Page 2 of 2



Dated: September 13, 2019
       New York, New York
                                   Respectfully submitted,

                                   FOX ROTHSCHILD LLP

                             By:   __/s/Elizabeth Viele_____________
                                   Brett Berman, Esq.
                                   Elizabeth Viele, Esq.
                                   101 Park Avenue, 17th Floor
                                   New York, New York 10178
                                   Phone: (212) 878-7900
                                   Fax: (212) 692-0940

                                   eviele@foxrothschild.com

                                   Counsel to Defendants Collection XIIX Ltd. and
                                   Lisa Nunziata




                                      2
